DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 line 17 recites “;” which should be changed to “.” to place the claim limitation into better form.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “wherein the support includes a supported that receives the wire”.  This is vague and indefinite.
 For the purpose of examination, the recitation in claim 28 lines 1 and 2 of “the support includes a supported” will be interpreted as best understood.
The remaining claim is rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 19 and 25  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colorado JL 3rd Brake Light mod 2.0 (https://www.youtube.com/watch?v=HYC5TgQ2qU4; see transcript).
Regarding claim 1, Colorado discloses an auxiliary spare tire brake light (Scene 1 and Scene 2 along with pictures) comprising: a support (disc shaped part which lugs go through) having a central portion (Central portion of disc in scene 1 and 3 picture.) and a peripheral portion (portion of support disc raised outward being ring shaped.), wherein a surface of the central portion is recessed (see Scene 1 and 3 picture) from a surface (wall surface) of the peripheral portion (See scene 1 and 3 pictures)  and the central portion is connected to the peripheral portion by a wall (wall connecting central portion to peripheral portion.) extending therebetween (See Scene 1 and 3); and lights disposed and arrayed around the peripheral portion of the support (See Scene 1 and 3) (
    PNG
    media_image1.png
    514
    687
    media_image1.png
    Greyscale
).

As to claim 2, Colorado JL discloses wherein a depressed race extends around the peripheral portion of the support and the lights are disposed in the depressed race (The lights are on and in/within the depressed race see Scene 3 picture). 

As to claim 3, Colorado JL discloses wherein the support is disc shaped (see scene 1 and 3 pictures).

As to claim 7, Colorado JL discloses wherein the lights are light emitting diodes (LEDs) (See scene 1 and 2 transcript.).
	
As to claim 19, Colorado JL discloses wherein the support is free of a secondary cover or attachment disposed over the lights (nothing covering the LEDs).

As to claim 25, Colorado JL discloses, wherein the lights project light unobstructed by the support (at least some light of the projected light is unobstructed by the support. Claim doesn’t recite the entirety of the light.).
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colorado JL in view of Chan (US Pub. 2014/0022808).
Colorado JL discloses the invention as disclosed above except for wherein the lights are attached in as a unitary ring.
Chan teaches the lights are attached in (Fig. 3; into 310 holding channel) as a unitary ring (Fig. 1; 200 LED light assembly, 210/220 circuit frame/LED light units).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use unitary ring attaching as taught by Chan for the ring as disclosed by Colorado JL to utilize simple substitution of one light ring configuration for another to obtain predictable results (Fig. 1;).
	
		
	
Claim(s) 10, 11, 12, 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colorado JL and Chan as applied to claim 9 above, and further in view of Liu (WO2014201678A1).
Regarding claim 10, Colorado JL discloses the invention as disclosed above except for the lights extend in a substantially continuous array around the ring.
Liu teaches the lights (Fig. 3; 12 LED lights) extend in a substantially continuous array  (See Fig. 3; plural lights) around the ring (11 circuit board).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use LED light configuration as taught by Liu for the light configuration as disclosed by Colorado JL as modified by Chan to utilize a substantially symmetric round configuration for another to obtain predictable results.

As to claim 11, Colorado JL discloses wherein the lights are spaced closely together so that a first portion of the lights are adapted to align with openings in a rim of a spare tire and a second portion of the lights are adapted to align behind spokes that separate the openings in the rim (This can be seen in scene 1-4 pictures of Colorado JL).

As to claim 12, Colorado JL discloses wherein the second portion of the lights, when illuminated, are adapted to project light onto a back of the spokes to be reflected onto a back of a vehicle behind the spare tire to silhouette the rim of the spare tire against the back of the vehicle (This can be seen in scene 2 of Colorado JL with brake lights on.).

As to claim 21, Colorado JL discloses wherein the support includes an opening adapted to receive a threaded lug (See scene 3 picture of transcript) of a vehicle.


As to claim 27, Colorado JL discloses wherein the lights are grouped in a plurality of groups (One can see from Colorado JL that there are four groups from the video.  Left turn signal/brake light, right turn signal/break light and break light has an upper group and a lower group all four groups on.) and spacing of the lights within each group is uniform (There is uniform spacing.).

	
Claim(s) 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Colorado JL in view of Law et al. (US Pub. 2013/0155713).
Regarding claim 13, Colorado JL discloses the invention as disclosed above except for wherein the lights are adapted to connect to circuity of a vehicle via a wire, and electrical connector, or both.
Law teaches the lights (Fig. 1; 103 LED lights) are adapted to connect to circuity (0034) of a vehicle via a wire (wire portion of 104 adapter), and electrical connector (104 adapter), or both (104 adapter plus wire as seen in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use wire and/or electrical connector as taught by Law for the structure for powering and signaling as disclosed by Colorado to utilize a known method of electrically and mechanically attaching a number of light sources to a power and signaling source of a car (0034).

Regarding claim 26, Colorado JL discloses wherein the lights are adapted to illuminate together when a brake of the vehicle is depressed, and the lights are adapted to turn off when the brake (Colorado JL Scene 2) is released except for brake pedal.
The Examiner takes official notice of brake pedal as it is common knowledge to one in the art capable of instant and unquestionable demonstration as being well-known (MPEP 2144.03 A).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the brake pedal as taught by Official Notice for the brake as disclosed by Colorado JL to utilize common knowledge.

Claims 20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colorado JL 3rd brake in view of Eddins (US Pub. 2016/0341377A1).
Regarding claim 20, Colorado JL discloses the invention as disclosed above except for wherein the lights are held in the depressed race by a friction fit, by an interference fit, or both.
Eddins teaches wherein the lights (lighting strip 260; fig. 9; [0052)) are held in the depressed race by a friction fit ([0044] friction fit), by an interference fit, or both
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the friction fit as taught by Eddins for the fitting as disclosed by Colorado JL and Law to utilize provide simple substitution of one known method of fitting a plurality of lights in place for another to obtain predictable results (fig. 9).

Regarding claim 22, Colorado JL discloses the invention as disclosed above except for the depressed race is a channel having opposing walls and an open end to receive the lights.
Eddins teaches the depressed race is a channel (Fig. 9 and 10; 224 channel) having opposing walls (230 two flanges) and an open end (see Fig. 10) to receive the lights (260 lighting strips).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the channel as taught by Eddins for the depressed race as disclosed by Colorado JL  to utilize a channel configuration which can mount/hold a lighting strip (0044).

Regarding claim 23, Colorado JL discloses the invention as disclosed above except for the opposing walls extend substantially perpendicular to a surface of the central portion.
Eddins teaches the opposing walls (230 flanges) extend substantially perpendicular to a surface of the central portion (see drawing; 
    PNG
    media_image2.png
    499
    760
    media_image2.png
    Greyscale
0007).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use opposing wall/central portion configuration as taught by Eddins for the race/central portion configuration as disclosed by Colorado JL to utilize simple substitution of one race/central portion configuration for another to obtain predictable results.

Regarding claim 24, Colorado JL discloses the invention as disclosed above except for one of the opposing walls forms an outermost edge of the peripheral portion.
Eddins teaches one of the opposing walls forms an outermost edge of the peripheral portion (This from 214 the mechanism.
    PNG
    media_image3.png
    493
    614
    media_image3.png
    Greyscale
0007).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use outermost edge configuration as taught by Eddins for the race as disclosed by Colorado JL to utilize a known working configuration for a light (Fig. 10) in a channel with base especially for a configuration that is a loop (Fig. 3) and it is simple substitution one one race configuration for another to obtain predictable results.
		
	
	
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colorado JL and Law as applied to claim 13 above, and further in view of Lee (USPN 6,322,237).
Colorado JL discloses the invention as disclosed above except for wherein the support includes a supported that receives the wire, the electrical connector, or both to route the wire, the electrical connector, or both towards the circuitry of the vehicle.
Lee teaches wherein the support (Fig. 3; 17 brake shield) includes a supported (let the supported be the opening portion that is in 17) that receives the wire (54 central cord), the electrical connector, or both to route the wire (54), the electrical connector, or both towards the circuitry of the vehicle.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use supported as taught by Lee for use in the support as disclosed by Colorado JL as modified by Law to utilize a structure for providing power to the ring of lights (Fig. 3).
	
	
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colorado JL, Law and Lee as applied to claim 28 above, and further in view of Fay (US Pub. 2013/0249394).
Colorado JL and Law disclose the invention except for wherein the electrical connector is waterproof.
Fay teaches wherein the electrical connector is waterproof (Fig. 1; 130 waterproof connector; [0070]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the waterproof connector as taught by Fay for the connector as disclosed by Colorado JL as modified by Law and Lee to utilize increase the protection of the electrical circuit against water intrusion ([0070]) especially when the lights are related to a brake light section ([0065]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, 9 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 10 and 12 of U.S. Patent No. 11,338,726. Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claimed invention is somewhat broader recitation of the ‘726 patent.

Present application 17/727,070
U.S. Patent 11,338,726
Claim 1:
An auxiliary spare tire brake light (11) comprising: a support (Fig. 1) having a central portion (13 central portion) and a peripheral portion (14 peripheral portion), wherein a surface of the central portion is recessed from a surface of the peripheral portion (Fig. 1) and the central portion is connected to the peripheral portion by a wall extending therebetween (Fig. 1 no reference #); and lights (19 LEDs) disposed and arrayed around the peripheral portion (14) of the support (Fig. 1);
Claims 10 and 12:
10. A spare tire brake light comprising: a circular support disc having a peripheral portion and a central portion, wherein a surface of the central portion is recessed from a surface of the peripheral portion and the central portion is connected to the peripheral portion by a wall extending perpendicular to the surface of the central portion; a plurality of interconnected light emitting diode (LED) groups attached to the support disc and extending in a circular array around the support disc such that the plurality of LED groups are spaced along a ring and; and a cable extending through a hole of the support disc; wherein the plurality of LED groups are illuminated together when a brake pedal of a vehicle is depressed and the plurality of LED groups are turned off when the brake pedal is released; and wherein the support is free of a secondary cover or attachment disposed over the plurality of LED groups.
12. The spare tire brake light of claim 10 wherein the plurality of LED groups are arrayed in a closely spaced relationship around the periphery of the support disc to form the ring of LEDs on the support disc.


Claim 3:
The auxiliary spare tire brake light of claim 1, wherein the support is disc shaped (see scene pictures 1 and 3).
Claims 10 and 12:
10. A spare tire brake light comprising: a circular support disc having a peripheral portion and a central portion, wherein a surface of the central portion is recessed from a surface of the peripheral portion and the central portion is connected to the peripheral portion by a wall extending perpendicular to the surface of the central portion; a plurality of interconnected light emitting diode (LED) groups attached to the support disc and extending in a circular array around the support disc such that the plurality of LED groups are spaced along a ring and; and a cable extending through a hole of the support disc; wherein the plurality of LED groups are illuminated together when a brake pedal of a vehicle is depressed and the plurality of LED groups are turned off when the brake pedal is released; and wherein the support is free of a secondary cover or attachment disposed over the plurality of LED groups.
12. The spare tire brake light of claim 10 wherein the plurality of LED groups are arrayed in a closely spaced relationship around the periphery of the support disc to form the ring of LEDs on the support disc.

Claim 7:
The auxiliary spare tire brake light of claim 3, wherein the lights are light emitting diodes (LEDs) (19 LEDs).
Claims 10 and 12:
10. A spare tire brake light comprising: a circular support disc having a peripheral portion and a central portion, wherein a surface of the central portion is recessed from a surface of the peripheral portion and the central portion is connected to the peripheral portion by a wall extending perpendicular to the surface of the central portion; a plurality of interconnected light emitting diode (LED) groups attached to the support disc and extending in a circular array around the support disc such that the plurality of LED groups are spaced along a ring and; and a cable extending through a hole of the support disc; wherein the plurality of LED groups are illuminated together when a brake pedal of a vehicle is depressed and the plurality of LED groups are turned off when the brake pedal is released; and wherein the support is free of a secondary cover or attachment disposed over the plurality of LED groups.
12. The spare tire brake light of claim 10 wherein the plurality of LED groups are arrayed in a closely spaced relationship around the periphery of the support disc to form the ring of LEDs on the support disc.

Claim 9:
The auxiliary spare tire brake light of claim 7, wherein the lights are attached in as a unitary ring (18).
Claims 10 and 12:
10. A spare tire brake light comprising: a circular support disc having a peripheral portion and a central portion, wherein a surface of the central portion is recessed from a surface of the peripheral portion and the central portion is connected to the peripheral portion by a wall extending perpendicular to the surface of the central portion; a plurality of interconnected light emitting diode (LED) groups attached to the support disc and extending in a circular array around the support disc such that the plurality of LED groups are spaced along a ring and; and a cable extending through a hole of the support disc; wherein the plurality of LED groups are illuminated together when a brake pedal of a vehicle is depressed and the plurality of LED groups are turned off when the brake pedal is released; and wherein the support is free of a secondary cover or attachment disposed over the plurality of LED groups.
12. The spare tire brake light of claim 10 wherein the plurality of LED groups are arrayed in a closely spaced relationship around the periphery of the support disc to form the ring of LEDs on the support disc.

Claim 19:
The auxiliary spare tire brake light of claim 1, wherein the support is free of a secondary cover or attachment disposed over the lights (no secondary cover shown.).
Claims 10 and 12:
10. A spare tire brake light comprising: a circular support disc having a peripheral portion and a central portion, wherein a surface of the central portion is recessed from a surface of the peripheral portion and the central portion is connected to the peripheral portion by a wall extending perpendicular to the surface of the central portion; a plurality of interconnected light emitting diode (LED) groups attached to the support disc and extending in a circular array around the support disc such that the plurality of LED groups are spaced along a ring and; and a cable extending through a hole of the support disc; wherein the plurality of LED groups are illuminated together when a brake pedal of a vehicle is depressed and the plurality of LED groups are turned off when the brake pedal is released; and wherein the support is free of a secondary cover or attachment disposed over the plurality of LED groups.
12. The spare tire brake light of claim 10 wherein the plurality of LED groups are arrayed in a closely spaced relationship around the periphery of the support disc to form the ring of LEDs on the support disc.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Found on youtube is prior art reference CPO LED Third Brake Light How-To: https://www.youtube.com/watch?v=7WaTsjufPVk  having prior art date of 1/12/2016.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875       


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875